Citation Nr: 1100884	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-35 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the claim for an increased rating greater than 40 
percent for urinary incontinence is properly on appeal.

2.  Whether the claim for an increased rating greater than 10 
percent for rectal incontinence is properly on appeal.

3.  Entitlement to an initial rating greater than 60 percent for 
chronic low back pain with degenerative disc disease and a 
history of arachnoiditis

4.  Entitlement to an effective date earlier than January 29, 
2007 for the grant of entitlement to special monthly compensation 
based on aid and attendance (A&A). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1975 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March 2004, March 2007 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

The issues of entitlement to an increased rating for 
chronic low back pain and entitlement to an earlier 
effective date for the grant of special monthly 
compensation for A&A are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran was granted service connection for urinary and 
rectal incontinence, assigned initial ratings and notified of the 
rating decision on March 22, 2007.

2.  The RO received the Notice of Disagreement as to these issues 
on April 18, 2007 and a Statement of the Case (SOC) was prepared 
on January 30, 2008. The Statement of the Case was sent to the 
Veteran on January 31, 2008.

3.  After January 31, 2008, the RO did not receive any 
correspondence from the Veteran or the Veteran's representative 
with regard to these issues until April 13, 2010. 

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.

CONCLUSION OF LAW

The Veteran has not submitted a timely Substantive Appeal with 
regard to the initial ratings of urinary and rectal incontinence 
awarded in a March 2007 rating decision, nor has he submitted a 
timely request for extension of the time limit for filing the 
substantive appeal. 38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the decision below, the Board has determined the appellant did 
not submit a timely substantive appeal with regard to the issues 
seeking increased ratings for urinary and rectal incontinence.  
As such, the Board is declining jurisdiction to consider the 
merits of these issues.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.101.  Thus, with regard to this aspect of the Veteran's 
appeal, VA is not required to take any further action to assist 
the claimant.  38 U.S.C.A. § 5103A(a); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence).  

In this case, the Board sent the Veteran a letter in September 
2010 notifying him of the jurisdictional problem, and affording 
him 60 days to respond.  The letter also informed him that he 
could request a hearing with respect to the jurisdictional 
question.  The Veteran did not respond.  The Board finds he was 
afforded the procedural safeguards of notice and the opportunity 
to be heard on the question of timeliness.

Under VA regulations, an appeal consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal. 38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
Veteran or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever comes later. The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and the 
date of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1). This may be 
extended for a reasonable period on request for good cause shown. 
38 C.F.R. § 20.303. An RO may close an appeal without notice to 
an appellant for failure to respond to an SOC within the period 
allowed. See 38 C.F.R. § 19.32.

The Board notes that the Veteran has filed multiple claims for 
benefits. In an effort to clarify the complicated claims file, 
the Board will attempt to explain the procedural aspects of this 
case.

In June 1995 the Veteran filed a claim seeking entitlement to 
service connection for a low back disorder claimed as due to a 
February 1995 surgical procedure at a VA medical center.  After 
significant development, the Veteran's claim was ultimately 
granted in a March 2004 rating decision.  The Veteran appealed 
the initial rating claiming, among other things, urinary and 
rectal incontinence as manifestations of his low back disorder.  
The Veteran further claimed entitlement to special monthly 
compensation indicating he required constant aid and attendance 
from his wife due to his low back disorder and the manifestations 
of his back disorder.

The Veteran was awarded service connection for urinary and rectal 
incontinence in a March 2007 rating decision.  The Veteran 
disagreed with the initial ratings in an April 2007 notice of 
disagreement.  

Thereafter, the Veteran was awarded an increased rating for his 
spine, a total disability rating based on individual 
unemployability and special monthly compensation due to A&A in a 
January 2008 rating decision.  The January 2008 rating decision 
also granted the Veteran an increased rating for his urinary 
incontinence.  Special monthly compensation was awarded effective 
January 29, 2007, the date the Veteran's combined service-
connected disability ratings satisfied A&A criteria. 

The RO then issued a Statement of the Case (SOC) in January 2008 
addressing the initial ratings for urinary and rectal 
incontinence as well as the effective date for the A&A award.  A 
notification letter was sent to the Veteran on January 31, 2008, 
along with a copy of the SOC. The letter included notice that the 
VA Form 9, Appeal to the Board of Veteran's Appeals, must be 
filed within 60 days from the date of the letter, or within the 
remainder, if any, of the one-year period from the date of the 
letter notifying you of the rating decision. The letter included 
the provision that if the substantive appeal was not filed within 
60 days, the Veteran's case would be closed. The letter also 
included that a request for an extension should be made prior to 
the expiration if the time limit.

The Veteran specifically appealed only the earlier effective date 
issue in a February 11, 2008 statement.  To date, the Veteran has 
never filed a VA Form 9 with respect to the rectal and urinary 
incontinence issues.  Indeed, the Veteran submitted additional 
evidence and statements with regard to the earlier effective date 
issue, but did not mention the increased rating claims at all 
until his representative submitted a statement in April 2010, 
nearly two years after the SOC.

Even if the VA were to accept the April 2010 correspondence as a 
substantive appeal, this document was received by the RO well 
beyond the 60 day time limit after the issuance of the January 
2008 SOC. 

The issues were certified for appeal to the Board.  Upon 
discovering the jurisdictional problem, the Board sent the 
Veteran a letter dated September 8, 2010 affording the Veteran an 
opportunity to respond as to why he may think he has a timely 
appeal as to these issues.  The Board further explained that the 
Veteran could also request a hearing with regard to the 
timeliness of his appeal.  The Veteran had 60 days to respond.  
To date, the Board has not received a response to this letter.

The Board acknowledges the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in Percy v. 
Shinseki, 23 Vet. App. 37 (2009) which held that the 60- day 
period in which to file a substantive appeal is not 
jurisdictional, and thus VA may waive any issue of timeliness in 
the filing of a substantive appeal.  In that case, by treating a 
disability rating matter as if it were part of the Veteran's 
timely filed substantive appeal for more than five years, VA had 
waived any objections it might have had to the timeliness of the 
appeal with respect to the matter.

However, unlike the claimant in Percy, the VA has not treated 
these claims as if they were timely.  On the contrary, as 
indicated above, after receiving the claim and discovering the 
lack of a VA Form 9 or other timely correspondence that could be 
deemed a substantive appeal as to these issues, the Board 
notified the Veteran of the defect and that consideration of this 
question could result in dismissal.  The Veteran was afforded 60 
days to respond and failed to do so.  The Board further notes the 
RO did not issue a Supplemental Statement of the Case (SSOC) or 
otherwise readjudicate these claims since the January 2008 SOC.  
Accordingly, the Board concludes that this case may be 
distinguished from Percy, and that dismissal of the claims here 
is warranted. 

The Board has also considered whether the appellant filed a 
timely request for an extension of the time limit to file a 
substantive appeal. The Board also notes that VA regulations 
specifically state that a request for an extension of the 60-day 
period for filing a substantive appeal must be in writing and 
must be made prior to expiration of the time limit for filing the 
substantive appeal.  See 38 C.F.R. § 20.303.  After reviewing the 
claims file, however, the Board finds no indication that the 
Veteran ever requested an extension to file a substantive appeal 
as to these issues.  On the contrary, the Veteran promptly 
responded to the January 2008 SOC in a February 2008 statement 
specifically appealing only the earlier effective date. 

In short, the Board concludes the Veteran never filed a 
substantive appeal as to the urinary and rectal incontinence 
issues.  Although correspondence from the Veteran or his 
representative can be construed as a substantive appeal in lieu 
of a VA form 9, no such correspondence was received by the RO 
until April 2010, nearly two years after the January 2008 SOC.  
As such, the claims folder simply does not contain a timely filed 
substantive appeal.  Accordingly, the Board does not have 
jurisdiction to consider these claims, and the appeal is 
dismissed.


ORDER

The claim entitlement to an increased rating greater than 40 
percent for urinary incontinence is not properly on appeal and, 
therefore, the appeal is dismissed.

The claim entitlement to an increased rating greater than 10 
percent for rectal incontinence is not properly on appeal and, 
therefore, the appeal is dismissed. 


REMAND

In contrast, the Board finds the appeals seeking an initial 
rating greater than 60 percent for a low back disorder and 
seeking an earlier effective date prior to January 29, 2007 for 
the award of special monthly compensation for A&A to properly be 
within the Board's jurisdiction here.   

The low back disorder claim was last adjudicated in a 
Supplemental Statement of the Case (SSOC) in May 2007.  The 
effective date issue was last adjudicated in a Statement of the 
Case (SOC) dated January 2008.  Thereafter, relevant, non-
duplicative medical evidence was submitted, to include multiple 
private opinions by Dr. Bash.  Most recently, the Veteran's 
representative submitted a private medical report from Dr. Bash 
dated April 2010 and specifically indicated that the Veteran does 
"not waive[] his right to have the evidence reviewed in the 
first instance by the local VARO. BVA should remand the appeal 
for consideration of new evidence by VARO."  Accordingly, these 
claims must be remanded for agency of original jurisdiction (AOJ) 
consideration of the newly submitted evidence.

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Board notes that the Veteran has never been 
sent a VCAA letter specifically informing the Veteran of what is 
needed to substantiate his earlier effective date claim.  
Corrective action is required.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his spine in 
April 2007, over three years ago.  Thereafter, the Veteran 
submitted medical reports from his private physician, Dr. Bash, 
most recently dated April 2010, indicating the Veteran is 
wheelchair reliant for mobility due to his low back disorder.  
Since it is necessary to remand this claim for other reasons, the 
RO should also take this opportunity to afford the Veteran a new 
VA spine examination to ensure the claims folder contains the 
most current state of the Veteran's disability.  Id.

The Board also finds noteworthy that the Veteran's low back claim 
stems from a 1995 claim.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.

Effective September 23, 2002, and September 26, 2003, VA revised 
the criteria for evaluating intervertebral disc syndrome and 
general diseases and injuries of the spine.  68 Fed. Reg. 54,345-
49 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).

Accordingly, after all development is complete, the RO should 
readjudicate the claim specifically considering both the old and 
new criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent court decisions, and any other 
applicable legal precedent concerning the 
claim for an effective date earlier than 
January 29, 2007 for the grant of special 
monthly compensation based on the need for 
aid and attendance (A&A).

2.  After the above is complete, schedule the 
Veteran for an orthopedic examination for his 
low back condition, to ascertain any and all 
current disabilities he has in connection with 
his service-connected low back condition and 
the current level of severity of each 
condition. The examiner must conduct all 
necessary tests to ascertain the orthopedic 
manifestations, if any, of the Veteran's low 
back condition. 

The examiner must be instructed to review the 
entire claims folder, to include prior VA 
examinations and a copy of this decision, 
prior to rendering an opinion. 

The examiner is further requested to 
specifically opine whether the Veteran has 
ankylosis of the spine.

The examiner should also provide a medical 
opinion with regard to what overall effect, if 
any, the Veteran's service-connected back 
condition has on his ability to obtain and 
retain employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment. 

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

3. Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, which 
includes notice and consideration of the old 
and new spine rating criteria, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


